DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Correction of those formal matters and issues discussed in the rejections under 35 USC 112(b) in the previous Office action is noted with appreciation.
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.  
At page 5 of the amendment, Applicant suggests that layer 20 of Ganesh would not act as a bond layer and would not allow separation of layer 22.  However, layer 20 is disclosed as being bonded to diffusion layer 18, and layer 22 is bonded to layer 20 (as summarized in claim 1, ll. 3-13).  Intermediate layer 20 therefore acts as a bond layer in that it bonds outermost layer 22 to the lower layers and to the substrate.  While Ganesh does not discuss the ease of removing the layers, it is the Vontell reference which is relied upon for this teaching.
Continuing at page 5, Applicant suggests that while Vontell discusses the strength of adhesive 14, it is not a bond strength.  However, a closer reading of Vontell, particularly para. 18, lines 9-12, reveals that the strengths discussed are “characteristics that facilitate the adhesive’s removal,” i.e. the strength of the adhesive’s bond to its substrate.  Applicant concludes that Vontell does not teach that its adhesive allows separation, however it is this separation which is illustrated in Fig. 1-4 (see para. 11-14).
Applicant suggests at the end of page 5 that because Ganesh’s layer 20 is identified as corresponding to the claimed bond layer, there would be no reason for modifying its bond strength.  While no support is given for this conclusion, the reasoning behind the modification can be found at para. 12 of the Non-Final Rejection dated 08/12/21 and is repeated in the rejection of claim 1 below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,103,035 to Ganesh in view of US 2008/0026142 to Vontell and in further view of US PG-Pub. No. 2010/0226783 to Lipkin.
Regarding claim 1, Ganesh teaches a coating (abstract) having at least two layers (20, 22) with a bond layer (20) positioned between a substrate (16) and an erosion resistant layer (22, Fig. 1), said erosion resistant layer having a hardness greater than a hardness of said bond layer (col. 5, ll. 20-27), and that that said erosion resistant layer is formed of a metal (col. 5, ll. 27-30).
Ganesh fails to teach that the coating is applied on a housing or that said bond layer has a bond strength greater than or equal to 200 psi and less than or equal to 2000 psi, wherein said bond strength is a cohesive bond strength.
Vontell teaches a coating having at least two layers (12, 16) with a bond layer (14) to be positioned between said layers (Fig. 1) and said bond layer having a bond strength greater than or equal 
Ganesh teaches that forming a multi-layer coating with varying properties between the layers allows for simpler manufacturing and less damage to the coating substrate (col. 2, ll. 50-59, “lower residual stress and lower part distortion”).  Similarly, Vontell teaches that using a bondcoat between a substrate and a protective coating where the bondcoat has a relatively low cohesive strength results in more easily removable sacrificial structures because they present less danger of damaging permanent structures (para. 3-6, 17).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Ganesh by forming the bondcoat with the claimed cohesive strength as taught by Vontell for the purpose of avoiding damage to the coated structures (Vontell para. 3-6, 17, Ganesh col. 2, ll. 50-59).
Lipkin teaches a gas turbine seal with an erosion resistant coating applies to a housing (para. 23).
Ganesh teaches providing a turbine component with an erosion resistant seal.  Lipkin teaches that seal structures of turbine in particular benefit from erosion resistant coating (para. 23).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the bonding system of Ganesh by applying it to a seal structure as taught by Lipkin for the purpose of providing a suitable erosion resistant coating to a component which would benefit from such a coating (Lipkin para. 23, Ganesh col. 1, ll. 6-10).

Regarding claim 12, Ganesh modified by Vontell  and Lipkin teaches a gas turbine engine (Lipkin para. 2) comprising: a rotating blade having a radially outer tip (Lipkin Fig. 1); and a housing positioned radially outwardly of said blade (shroud 200 of Lipkin), a coating (Ganesh Fig. 2) provided on said housing outwardly of said blade (Lipkin para. 44), said coating having at least two layers with a bond 

Regarding claims 2-7, 9-16, and 18-22, Ganesh as modified by Vontell and Lipkin teaches the seal as set forth in claim 1 and the gas turbine engine of claim 12 (as set forth above), 
wherein said bond strength is between 750 and 1500 psi (Vontell para. 18) (claims 2 and 13),
wherein said bond strength is between 900 and 1250 psi (Vontell para. 18) (claims 3 and 14),
wherein said bond layer is formed of the same material as the erosion resistant layer (Ganesh col. 4, ll. 45-48, col. 5, ll. 27-30) (claims 4, 5, 6, and 19),
wherein said erosion resistant layer is an aluminum silicon alloy (Lipkin abstract) (claims 7 and 16)
wherein said erosion resistant layer is a cobalt alloy (Ganesh col. 5, ll. 27-30) (claim 18),
wherein said erosion resistant layer has a thickness greater than or equal to .002 inch and less than or equal to .050 inch (Lipkin para. 36, “5-60 microns”) (claims 10 and 15 - see immediately below for the remainder of claim 15),
wherein a thickness of said bond layer is between .00075 inch and less than or equal to .00125 inch (Lipkin para. 32, “5-50 microns”) (claims 11 and 15),
wherein said rotating blade is in a compressor section of the gas turbine engine (Lipkin abstract) (claim 20),
wherein said cohesive bond strength is a strength in a direction perpendicular to an axis of rotation of an engine that receives said seal (as shown in Fig. 1-4 of Vontell wherein the removal of layer (claims 21 and 22).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,103,035 to Ganesh in view of US 2008/0026142 to Vontell and US 2010/0226783 to Lipkin and in further view of US 6,860,718 to Suzuki et al.
Regarding claim 17, Ganesh as modified by Vontell and Lipkin teaches the gas turbine engine of claim 12 (as set forth above), but fails to teach that said erosion resistant layer is a nickel alloy.
Suzuki teaches a turbine including an erosion resistant coating (col. 1, ll. 14-19) which is a nickel alloy (col. 10, ll. 48-55).
Ganesh teaches using a cobalt-based material as an erosion resistant coating (Ganesh col. 5, ll. 27-30).  Suzuki teaches that a nickel-based coating can be used as an alternative to cobalt (col. 10, ll. 48-55).  Therefore, because Ganesh teaches the suitability of cobalt in an erosion resistant coating and Suzuki teaches that nickel is a viable alternative to cobalt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Ganesh by using a nickel-based coating instead of cobalt as taught by Suzuki as a simple substitution of one prior art element for another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM W BROWN/Examiner, Art Unit 3745           

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745